Exhibt 10.1

THIRD AMENDED AND RESTATED ADVISORY AGREEMENT

BY AND AMONG

STRATEGIC STORAGE TRUST, INC.,

STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P.,

AND

STRATEGIC STORAGE ADVISOR, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I  

DEFINITIONS

     3    ARTICLE II  

APPOINTMENT

     11    ARTICLE III  

AUTHORITY OF THE ADVISOR

     11        Section 3.1  

General

     11        Section 3.2  

Powers of the Advisor

     11        Section 3.3  

Approval by Directors

     11        Section 3.4  

Modification or Revocation of Authority of Advisor

     11    ARTICLE IV  

DUTIES OF THE ADVISOR

     12        Section 4.1  

Organizational and Offering Services

     12        Section 4.2  

Acquisition Services

     12        Section 4.3  

Asset Management Services and Administrative Services

     13    ARTICLE V  

BANK ACCOUNTS

     15    ARTICLE VI  

RECORDS; ACCESS

     15    ARTICLE VII  

OTHER ACTIVITIES OF THE ADVISOR

     15        Section 7.1  

General

     15        Section 7.2  

Policy with Respect to Allocation of Investment Opportunities

     16    ARTICLE VIII  

LIMITATIONS ON ACTIVITIES

     16    ARTICLE IX  

FEES

     17        Section 9.1  

Advisor Acquisition Fees

     17        Section 9.2  

Asset Management Fee

     17        Section 9.3  

Disposition Fees

     17        Section 9.4  

Changes to Fee Structure

     17    ARTICLE X  

EXPENSES

     18        Section 10.1  

Reimbursable Expenses

     18        Section 10.2  

Other Services

     19        Section 10.3  

Timing of and Limitations on Reimbursements

     20    ARTICLE XI  

RELATIONSHIP OF THE ADVISOR AND COMPANY

     20    ARTICLE XII  

RELATIONSHIP WITH DIRECTORS

     20    ARTICLE XIII  

REPRESENTATIONS AND WARRANTIES

     21        Section 13.1  

The Company

     21        Section 13.2  

The Operating Partnership

     21        Section 13.3  

The Advisor

     21    ARTICLE XIV  

TERM; TERMINATION OF AGREEMENT

     22        Section 14.1  

Term

     22        Section 14.2  

Termination by Any Party

     22   

 

i



--------------------------------------------------------------------------------

    Section 14.3  

Termination by the Advisor

     22        Section 14.4  

Termination by the Company

     22        Section 14.5  

Survival

     23    ARTICLE XV  

PAYMENTS TO AND DUTIES OF PARTIES UPON TERMINATION

     23        Section 15.1  

Reimbursable Expenses and Earned Fees

     23        Section 15.2  

Advisor’s Duties Upon Termination

     23        Section 15.3  

Non-Solicitation

     23    ARTICLE XVI  

ASSIGNMENT TO AN AFFILIATE

     24    ARTICLE XVII  

INCORPORATION OF THE CHARTER AND THE OPERATING PARTNERSHIP AGREEMENT

     24    ARTICLE XVIII  

INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP

     24    ARTICLE XIX  

INDEMNIFICATION BY ADVISOR

     24    ARTICLE XX  

LIMITATION OF LIABILITY

     25    ARTICLE XXI  

NOTICES

     25    ARTICLE XXII  

MODIFICATION

     25    ARTICLE XXIII  

SEVERABILITY

     26    ARTICLE XXIV  

CONSTRUCTION/GOVERNING LAW

     26    ARTICLE XXV  

ENTIRE AGREEMENT

     26    ARTICLE XXVI  

INDULGENCES, NOT WAIVERS

     26    ARTICLE XXVII  

GENDER

     26    ARTICLE XXVIII  

TITLES NOT TO AFFECT INTERPRETATION

     26    ARTICLE XXIX  

EXECUTION IN COUNTERPARTS

     27    ARTICLE XXX  

INITIAL INVESTMENT

     27   

 

ii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED ADVISORY AGREEMENT

THIS THIRD AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of March 28, 2014,
is entered into among STRATEGIC STORAGE TRUST, INC., a Maryland corporation (the
“Company”), STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Operating Partnership”) and STRATEGIC STORAGE ADVISOR, LLC, a
Delaware limited liability company (the “Advisor”).

W I T N E S S E T H

WHEREAS, on March 17, 2008, the Company and the Advisor entered into an advisory
agreement;

WHEREAS, on March 28, 2009, the Advisor and the Company amended the advisory
agreement to clarify the definition of “Capped O&O Expenses”;

WHEREAS, on September 22, 2011, the Advisor and the Company amended and restated
the advisory agreement;

WHEREAS, on September 27, 2012, the Advisor and the Company further amended and
restated the advisory agreement;

WHEREAS, the Company elected to qualify as a REIT for federal income tax
purposes for the taxable year ended December 31, 2008;

WHEREAS, the Company desires to continue to avail itself of the experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and its Affiliates and to have the Advisor continue to undertake the
duties and responsibilities hereinafter set forth, on behalf of, and subject to
the supervision of the Board of Directors of the Company all as provided herein;
and

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the revised terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Advisory Agreement, the following terms have the definitions
hereinafter indicated:

“Acquisition Expenses” means expenses incurred by the Company, the Operating
Partnership, the Advisor or any of their affiliates in connection with the
sourcing, selection, evaluation and acquisition of, and investment in,
Properties, whether or not acquired or made, including but not limited to legal
fees and expenses, travel and communications expenses, costs of financial
analysis, appraisals and surveys, nonrefundable option payments on Property not
acquired, accounting fees and expenses, computer use-related expenses,
architectural and engineering reports, environmental reports, title insurance
and escrow fees, and personnel and other direct expenses related to the
selection and acquisition of Properties.

 

3



--------------------------------------------------------------------------------

“Acquisition Fee” means any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with the making or investing in mortgage loans or the purchase,
development or construction of a Property, including, without limitation, real
estate commissions, acquisition fees, finder’s fees, selection fees, Development
Fees and Construction Fees (except as provided in the following sentence),
nonrecurring management fees, consulting fees, loan fees, points, or any other
fees or commissions of a similar nature. Excluded shall be any commissions or
fees incurred in connection with the leasing of any Property, and Development
Fees or Construction Fees paid to any Person or entity not affiliated with the
Advisor in connection with the actual development and construction of any
Property. This fee is paid to the Advisor in the amount established pursuant to
Section 9.1 for the services provided to the Company and the Operating
Partnership described in Section 4.2.

“Advisor” means the Person responsible for directing or performing the
day-to-day business affairs of the Company and the Operating Partnership,
including a Person to which an Advisor subcontracts substantially all such
functions. The Advisor is Strategic Storage Advisor, LLC or any Person which
succeeds it in such capacity.

“Advisory Agreement” means this Third Amended and Restated Advisory Agreement
between the Company, the Operating Partnership and the Advisor pursuant to which
the Advisor will direct or perform the day-to-day business affairs of the
Company and the Operating Partnership, as it may be further amended or restated
from time to time.

“Affiliate” or “Affiliated” means, as to any individual, corporation,
partnership, trust, limited liability company or other legal entity (other than
the Company): (a) any Person or entity, directly or indirectly owning,
controlling, or holding with power to vote ten percent (10%) or more of the
outstanding voting Securities of another Person or entity; (b) any Person ten
percent (10%) or more of whose outstanding voting Securities are directly or
indirectly owned, controlled or held, with power to vote, by such other Person;
(c) any Person or entity directly or indirectly through one or more
intermediaries controlling, controlled by, or under common control with another
Person or entity; (d) any officer, director, general partner or trustee of such
Person or entity; and (e) if such other Person or entity is an officer,
director, general partner, or trustee of a Person or entity, the Person or
entity for which such Person or entity acts in any such capacity.

“Appraised Value” means value according to an appraisal made by an Independent
Appraiser.

“Assets” means any and all GAAP assets including but not limited to all real
estate investments (real, personal or otherwise), tangible or intangible, owned
or held by, or for the account of, the Company or the Operating Partnership,
whether directly or indirectly through another entity or entities, including
Properties.

“Average Invested Assets” means, for a specified period, the average of the
aggregate GAAP basis book carrying values of the Assets invested, directly or
indirectly, in equity interests in and loans secured, directly or indirectly, by
real estate before reserves for depreciation or bad debts or other similar
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.

“Asset Management Fee” means the monthly fee paid to the Advisor in the amount
established pursuant to Section 9.2 for the services provided to the Company and
the Operating Partnership described in Section 4.3.

 

4



--------------------------------------------------------------------------------

“Board of Directors” or “Board” means the individuals holding such office, as of
any particular time, under the Charter of the Company, whether they are the
Directors named therein or additional or successor Directors.

“Bylaws” means the bylaws of the Company, as the same may be amended from time
to time.

“Capped O&O Expenses” means all Organizational and Offering Expenses (excluding
Sales Commissions and the dealer manager fee) in excess of 3.5% of the Gross
Proceeds raised in a completed Offering other than Gross Proceeds from Stock
sold pursuant to the Distribution Reinvestment Plan.

“Cash from Financings” means the net cash proceeds realized by the Company or
the Operating Partnership from the financing of Property or from the refinancing
of any Company indebtedness.

“Cash from Sales” means the net cash proceeds realized by the Company or the
Operating Partnership from the sale, exchange or other disposition of any of its
Properties after deduction of all expenses incurred in connection therewith.
Cash from Sales shall not include Cash from Financings.

“Charter” means the charter of the Company, including the articles of
incorporation and all articles of amendment, articles of amendment and
restatement, articles supplementary and other modifications thereto as filed
with the State Department of Assessments and Taxation of the State of Maryland.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

“Common Stock” means shares of the Company’s common stock, $0.001 par value per
share, the terms and conditions of which are set forth in the Charter.

“Common Stockholders” means holders of shares of Common Stock.

“Company” means Strategic Storage Trust, Inc., a corporation organized under the
laws of the State of Maryland.

“Competitive Real Estate Commission” means a real estate or brokerage commission
paid (or, if no commission is paid, the amount that customarily would be paid)
for the purchase or sale of a Property that is reasonable, customary and
competitive in light of the size, type and location of the Property.

“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct, supervise or coordinate
leasehold or other improvements or projects, or to provide major repairs or
rehabilitation for a Property.

“Contract Purchase Price” means the amount actually paid or allocated in respect
of the purchase, development, construction, or improvement of a Property,
exclusive of Acquisition Fees and Acquisition Expenses.

 

5



--------------------------------------------------------------------------------

“Contract Sales Price” means the total consideration provided for in the sales
contract for the sale of a Property.

“Dealer Manager” means Select Capital Corporation, an Affiliate of the Advisor,
or such other Person or entity selected by the Board of Directors to act as the
dealer manager for the offering of the Stock. Select Capital Corporation is a
member of the Financial Industry Regulatory Authority.

“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and financing for the specific Property, either
initially or at a later date.

“Director” means an individual who is a member of the Board of Directors.

“Disposition Fee” means the fee paid to the Advisor in connection with the sale
of a property as described in Section 9.3 of this Advisory Agreement.

“Distribution Reinvestment Plan” has the meaning set forth in Section 8.8 of the
Charter.

“Distributions” means any dividends or other distributions of money or other
property paid by the Company to the holders of Common Stock or preferred stock,
including dividends that may constitute a return of capital for federal income
tax purposes.

“Excess Amount” has the meaning set forth in Section 10.3(b) hereof.

“Excess Expense Guidelines” has the meaning set forth in Section 10.3(b) hereof.

“Excluded Assets” means those assets acquired as part of the mergers with Self
Storage REIT, Inc. and Self Storage REIT II, Inc., as well as those assets
acquired through the Company’s acquisition of all of the outstanding ownership
interests in Madison County Self Storage, DST, Southwest Colonial, DST, USA Self
Storage I, DST, and USA SF Self Storage, DST (if acquired).

“Expense Year” has the meaning set forth in Section 10.3(b) hereof.

“GAAP” means generally accepted accounting principles consistently applied as
used in the United States.

“Gross Proceeds” means the aggregate purchase price of all Stock sold for the
account of the Company, including Stock sold pursuant to the Distribution
Reinvestment Plan, without deduction for Sales Commissions, volume discounts,
fees paid to the Dealer Manager or other Organization and Offering Expenses.
Gross Proceeds does not include Stock issued in exchange for OP Units.

“Independent Appraiser” means a person or entity, who is not an Affiliate of the
Advisor or the Directors, who is engaged to a substantial extent in the business
of rendering opinions regarding the value of assets of the type held by the
Company, and who is a qualified appraiser of real estate as determined by the
Board. Membership in a nationally recognized appraisal society such as the
American Institute of Real Estate Appraisers or the Society of Real Estate
Appraisers shall be conclusive evidence of such qualification.

“Independent Director” means a Director who is not, and within the last two
(2) years has not been, directly or indirectly associated with the Advisor or
the Sponsor by virtue of (a) ownership of an interest in the Advisor, the
Sponsor or their Affiliates, (b) employment by the Advisor, the Sponsor or

 

6



--------------------------------------------------------------------------------

their Affiliates, (c) service as an officer or director of the Advisor, the
Sponsor or their Affiliates, (d) performance of services, other than as a
Director, for the Company, (e) service as a director or trustee of more than
three (3) real estate investment trusts organized by the Advisor or the Sponsor
or advised by the Advisor, or (f) maintenance of a material business or
professional relationship with the Advisor, the Sponsor or any of their
Affiliates. A business or professional relationship is considered material if
the gross revenue derived by the Director from the Advisor, the Sponsor and
Affiliates exceeds five percent (5%) of either the Director’s annual gross
revenue during either of the last two (2) years or the Director’s net worth on a
fair market value basis. An indirect relationship shall include circumstances in
which a Director’s spouse, parents, children, siblings, mothers- or
fathers-in-law, sons- or daughters-in-law or brothers- or sisters-in-law are or
have been associated with the Advisor, the Sponsor, any of their Affiliates or
the Company or the Operating Partnership.

“Initial Public Offering” means the offering and sale of Common Stock of the
Company pursuant to the Company’s first effective registration statement
covering such Common Stock filed under the Securities Act of 1933.

“Invested Capital” means the amount calculated by multiplying the total number
of shares of Common Stock purchased by Stockholders by (a) the Offering Price
for the Stock or (b) for Stock not purchased in an Offering, the issue price for
the Stock; in each case reduced by any Distributions attributable to Net Sale
Proceeds and any amounts paid by the Company to repurchase shares of Stock
pursuant to a plan for repurchase of the Company’s Stock.

“Joint Venture” or “Joint Ventures” means those joint venture or general
partnership arrangements in which the Company or the Operating Partnership is a
co-venturer or general partner which are established to acquire Properties.

“Managed Assets” means, solely for the purposes of Section 9.2, Average Invested
Assets minus Excluded Assets.

“Modified Funds From Operations” means the National Association of Real Estate
Investment Trusts (“NAREIT”) definition of funds from operations with
adjustments which include, but are not limited to, (i) acquisition fees and
expenses; (ii) non-cash amounts related to straight line rent and the
amortization of above or below market intangible lease assets and liabilities;
(iii) accretion of discounts and amortization of premiums on debt investments;
(iv) amortization of mark-to-market adjustments of above/below market debt
assumed in connection with property acquisitions; (v) amortization of deferred
financing costs; (vi) impairments of real-estate related investments (including
properties, loans receivable, and equity and debt securities investments);
(vii) gains (losses) from the early extinguishment of debt; (viii) gains
(losses) on the extinguishment or sales of hedges, foreign exchange, securities
and other derivatives holdings except where the trading of such instruments is a
fundamental attribute of our business plan; (ix) unrealized gains (losses) from
mark-to-market adjustments on (a) interest rate swaps and derivatives not deemed
hedges; (b) foreign exchange holdings; (c) other securities; and
(d) consolidation from, or deconsolidation to, equity accounting; and
elimination of adjustments relating to contingent purchase price obligations
where such adjustments have been included in the derivation of GAAP net income.

“NASAA” means the North American Securities Administrators Association, Inc.

“NASAA Net Income” means for any period, the total revenues applicable to such
period, less the total expenses applicable to such period excluding additions to
reserves for depreciation, bad debts or other similar non-cash reserves;
provided, however, NASAA Net Income for purposes of calculating total allowable
Operating Expenses shall exclude the gain from the sale of the Company’s or the
Operating Partnership’s Assets.

 

7



--------------------------------------------------------------------------------

“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association, Inc. as revised and adopted by the NASAA membership on May 7, 2007,
as may be amended from time to time.

“Net Sale Proceeds” means in the case of a transaction described in clause
(a) of the definition of Sale, the net proceeds of any such transaction less the
amount of all real estate commissions and closing costs paid by the Operating
Partnership. In the case of a transaction described in clause (b) of such
definition, Net Sale Proceeds means the net proceeds of any such transaction
less the amount of any legal and other selling expenses incurred by the
Operating Partnership in connection with such transaction. In the case of a
transaction described in clause (c) of such definition, Net Sale Proceeds means
the net proceeds of any such transaction actually distributed to the Operating
Partnership from the Joint Venture less any expenses incurred by the Operating
Partnership in connection with such transaction. In the case of a transaction or
series of transactions described in clause (d) of the definition of Sale, Net
Sale Proceeds means the net proceeds of any such transaction less the amount of
all commissions and closing costs paid by the Operating Partnership. In the case
of a transaction described in clause (e) of such definition, Net Sale Proceeds
means the net proceeds of any such transaction less the amount of all selling
costs and other expenses incurred by the Operating Partnership in connection
with such transaction. Net Sale Proceeds shall also include, in the case of any
lease of a Property consisting of a building only, any amounts from tenants,
borrowers or lessees that the Company, as general partner of the Operating
Partnership determines, in its discretion, to be economically equivalent to the
proceeds of a Sale. Net Sale Proceeds shall not include any amounts used to
repay outstanding indebtedness secured by the asset disposed of in the sale.

“Offering” means an offering of Stock that is registered with the SEC, excluding
Stock offered under any employee benefit plan.

“Offering Price” means, with respect to each share of Stock, the highest price
at which such Stock was offered by the Company in the Offering pursuant to which
such Stock was issued, without regard to any price reductions for certain types
of purchasers or volume discounts.

“Operating Expenses” means all direct and indirect costs and expenses incurred
by the Company, as determined under GAAP, which in any way are related to the
operation of the Company or to Company business, including advisory fees, but
excluding (a) the expenses of raising capital such as Organizational and
Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and taxes
incurred in connection with the issuance, distribution, transfer, registration
and listing of the Stock on a national securities exchange, (b) interest
payments, (c) taxes, (d) non-cash expenditures such as depreciation,
amortization and bad debt reserves, (e) Acquisition Fees and Acquisition
Expenses, (f) real estate commissions on the Sale of Property, and other
expenses connected with the acquisition and ownership of real estate interests,
mortgage loans, or other property (such as the costs of foreclosure, insurance
premiums, legal services, maintenance, repair, and improvement of property) and
(g) any incentive fees which may be paid in compliance with the NASAA REIT
Guidelines. The definition of “Operating Expenses” set forth above is intended
to encompass only those expenses which are required to be treated as Operating
Expenses under the NASAA REIT Guidelines. As a result, and notwithstanding the
definition set forth above, any expense of the Company which is not an Operating
Expense under the NASAA REIT Guidelines shall not be treated as an Operating
Expense for purposes hereof.

 

8



--------------------------------------------------------------------------------

“Operating Partnership” means Strategic Storage Operating Partnership, L.P.
which is the partnership through which the Company may own Properties.

“Operating Partnership Agreement” means the Second Amended and Restated Limited
Partnership Agreement of the Operating Partnership, as amended and restated from
time to time.

“OP Unit” means a unit of limited partnership interest in the Operating
Partnership.

“Organizational and Offering Expenses” means any and all costs and expenses
incurred by the Company, the Advisor or any Affiliate of either in connection
with and in preparing the Company for registration of and subsequently offering
and distributing its Stock to the public, which may include but are not limited
to total underwriting and brokerage discounts and commissions (including fees of
the underwriters’ attorneys), legal, accounting and escrow fees, expenses for
printing, engraving, amending, supplementing and mailing, distribution costs,
compensation to employees while engaged in registering, marketing and
wholesaling the Stock, telegraph and telephone costs, all advertising and
marketing expenses (including the costs related to investor and broker-dealer
sales meetings), charges of transfer agents, registrars, trustees, escrow
holders, depositories, experts, and fees, expenses and taxes related to the
filing, registration and qualification of the sale of the Securities under
Federal and State laws, including accountants’ and attorneys’ fees and other
accountable offering expenses. Organization and Offering Expenses may include,
but are not limited to: (a) amounts to reimburse the Advisor for all marketing
related costs and expenses such as compensation to and direct expenses of the
Advisor’s employees or employees of the Advisor’s Affiliates in connection with
registering and marketing the Stock; (b) travel and entertainment expenses
related to the offering and marketing of the Stock; (c) facilities and
technology costs and other costs and expenses associated with the offering and
to facilitate the marketing of the Stock including web site design and
management; (d) costs and expenses of conducting training and educational
conferences and seminars; (e) costs and expenses of attending broker-dealer
sponsored retail seminars or conferences; and (f) payment or reimbursement of
bona fide due diligence expenses.

“Person” shall mean any natural person, partnership, corporation, association,
trust, limited liability company or other legal entity.

“Property” or “Properties” means the real properties or real estate investments
which are acquired by the Company either directly or through the Operating
Partnership, Joint Ventures, partnerships or other entities.

“Property Manager” means any entity that has been retained to perform and carry
out at one or more of the Properties property management services.

“Prospectus” means any document, notice, or other communication satisfying the
standards set forth in Section 10 of the Securities Act of 1933, and contained
in a currently effective registration statement filed by the Company with, and
declared effective by, the SEC, or if no registration statement is currently
effective, then the Prospectus contained in the most recently effective
registration statement.

“Public Offering” means the Initial Public Offering or any subsequent offering
of Stock that is registered with the SEC, excluding Stock offered under any
employee benefit plan.

“Registration Statement” means a registration statement filed by the Company
with the Securities and Exchange Commission on Form S-11, as amended from time
to time, in connection with a Public Offering.

 

9



--------------------------------------------------------------------------------

“REIT” means a corporation, trust or association which is engaged in investing
in equity interests in real estate (including fee ownership and leasehold
interests and interests in partnerships and Joint Ventures holding real estate)
or in loans secured by mortgages on real estate or both and that qualifies as a
real estate investment trust under the REIT Provisions of the Code.

“REIT Provisions of the Code” means Sections 856 through 860 of the Code and any
successor or other provisions of the Code relating to real estate investment
trusts (including provisions as to the attribution of ownership of beneficial
interests therein) and the regulations promulgated thereunder.

“REIT Stock Amount” has the meaning set forth in the Operating Partnership
Agreement.

“Sale” or “Sales” means any transaction or series of transactions whereby:
(a) the Operating Partnership sells, grants, transfers, conveys or relinquishes
its ownership of any Property or portion thereof, including the lease of any
Property consisting of the building only, and including any event with respect
to any Property which gives rise to a significant amount of insurance proceeds
or condemnation awards; (b) the Operating Partnership sells, grants, transfers,
conveys or relinquishes its ownership of all or substantially all of the
interest of the Operating Partnership in any Joint Venture in which it is a
co-venturer or partner; (c) any Joint Venture in which the Operating Partnership
is a co-venturer or partner sells, grants, transfers, conveys or relinquishes
its ownership of any Property or portion thereof, including any event with
respect to any Property which gives rise to insurance claims or condemnation
awards; (d) the Operating Partnership sells, grants, conveys, or relinquishes
its interest in any asset, or portion thereof, including any event with respect
to any asset which gives rise to a significant amount of insurance proceeds or
similar awards; or (e) the Operating Partnership sells or otherwise disposes of
or distributes all of its assets in liquidation of the Operating Partnership.

“Sales Commissions” means any and all commissions payable to underwriters,
dealer managers or other broker-dealers in connection with the sale of Stock,
including, without limitation, commissions payable to the Dealer Manager.

“Securities” means any class or series of units or shares of the Company or the
Operating Partnership, including common shares or preferred units or shares and
any other evidences of equity or beneficial or other interests, voting trust
certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “Securities” or any certificates of interest,
shares or participations in, temporary or interim certificates for, receipts
for, guarantees of, or warrants, options or rights to subscribe to, purchase or
acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“Sponsor” means Strategic Capital Holdings, LLC, a Virginia limited liability
company.

“Stock” means shares of stock of the Company of any class or series, including
Common Stock, preferred stock or shares-in-trust.

“Stockholders” means the registered holders of the Company’s Stock.

“Stockholders’ 6% Return” means, as of any date, an aggregate amount equal to a
6% cumulative, non-compounded, annual return on Invested Capital; provided,
however, that for purposes of calculating the Stockholders’ 6% Return, any
non-taxable stock dividend shall not be included as a Distribution; and provided
further that for purposes of determining the Stockholders’ 6% Return, the return
for each portion of the Invested Capital shall commence for purposes of the
calculation upon the issuance of the Stock issued in connection with such
capital.

 

10



--------------------------------------------------------------------------------

“Termination Date” means the date of termination of this Advisory Agreement.

ARTICLE II

APPOINTMENT

The Company, through the powers vested in the Board of Directors including a
majority of all Independent Directors, and the Operating Partnership, hereby
appoints the Advisor to serve as its advisor and asset manager on the terms and
conditions set forth in this Advisory Agreement, and the Advisor hereby accepts
such appointment. The Advisor undertakes to use its commercially reasonable best
efforts to present to the Company and the Operating Partnership potential
investment opportunities and to provide a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board.

ARTICLE III

AUTHORITY OF THE ADVISOR

Section 3.1 General. All rights and powers to manage and control the day-to-day
business and affairs of the Company and the Operating Partnership shall be
vested in the Advisor. The Advisor shall have the power to delegate all or any
part of its rights and powers to manage and control the business and affairs of
the Company and the Operating Partnership to such officers, employees,
Affiliates, agents and representatives of the Advisor, the Company or the
Operating Partnership as it may from time to time deem appropriate. Any
authority delegated by the Advisor to any other Person shall be subject to the
limitations on the rights and powers of the Advisor specifically set forth in
this Advisory Agreement, the Charter, the Bylaws and the Operating Partnership
Agreement.

Section 3.2 Powers of the Advisor. Subject to the express limitations set forth
in this Advisory Agreement and subject to the supervision of the Board, the
power to direct the management, operation and policies of the Company and the
Operating Partnership shall be vested in the Advisor, which shall have the power
by itself and shall be authorized and empowered on behalf and in the name of the
Company and the Operating Partnership, as applicable, to carry out any and all
of the objectives and purposes of the Company and the Operating Partnership and
to perform all acts and enter into and perform all contracts and other
undertakings that it may in its sole discretion deem necessary, advisable or
incidental thereto to perform its obligations under this Advisory Agreement.

Section 3.3 Approval by Directors. Notwithstanding the foregoing, any investment
in Properties, including any acquisition of a Property by the Company or the
Operating Partnership or any investment by the Company or the Operating
Partnership in a joint venture, limited partnership or similar entity owning
real properties, will require the prior approval of the Board of Directors or a
committee of the Board constituting a majority of the Board. The Advisor will
deliver to the Board of Directors all documents required by it to properly
evaluate the proposed investment.

Section 3.4 Modification or Revocation of Authority of Advisor. The Board may,
at any time upon the giving of notice to the Advisor, modify or revoke the
authority or approvals set forth in Articles III and IV, provided however, that
such modification or revocation shall be effective upon receipt by the Advisor
and shall not be applicable to investment transactions to which the Advisor has
committed the Company or the Operating Partnership prior to the date of receipt
by the Advisor of such notification.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

DUTIES OF THE ADVISOR

The Advisor undertakes to use its commercially reasonable best efforts to
present to the Company and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board. In connection therewith,
the Advisor agrees to perform the following services on behalf of the Company
and the Operating Partnership.

Section 4.1 Organizational and Offering Services. The Advisor shall manage and
supervise:

(a) the structure and development of any Offering, including the determination
of the specific terms of the Securities to be offered by the Company;

(b) the preparation of all organizational and offering related documents, and
obtaining of all required regulatory approvals of such documents;

(c) along with the Dealer Manager, approval of the participating broker dealers
and negotiation of the related selling agreements;

(d) coordination of the due diligence process relating to participating broker
dealers and their review of the Prospectus and other Offering and Company
documents;

(e) preparation and approval of all marketing materials contemplated to be used
by the Dealer Manager or others in an Offering;

(f) along with the Dealer Manager, negotiation and coordination with the
transfer agent for the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions;

(g) creation and implementation of various technology and electronic
communications related to an Offering; and

(h) all other services related to organization of the Company or the Offering,
whether performed and incurred by the Advisor or its Affiliates.

Section 4.2 Acquisition Services. The Advisor shall:

(a) serve as the Company’s and the Operating Partnership’s investment and
financial advisor and provide relevant market research and economic and
statistical data in connection with the Company’s assets and investment
objectives and policies;

(b) subject to Article III hereof and the investment objectives and policies of
the Company: (i) locate, analyze and select potential investments;
(ii) structure and negotiate the terms and conditions of transactions pursuant
to which investments in Assets will be made; (iii) acquire Assets on behalf of
the Company and the Operating Partnership; and (iv) arrange for financing
related to acquisitions of Assets;

(c) perform due diligence on prospective investments and create due diligence
reports summarizing the results of such work;

 

12



--------------------------------------------------------------------------------

(d) prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Board to evaluate
the proposed investments;

(e) obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of contemplated investments of the
Company and the Operating Partnership; and

(f) negotiate and execute investments and other transactions approved by the
Board.

Section 4.3 Asset Management Services and Administrative Services.

(a) Asset Management and Property Related Services. The Advisor shall:

(i) negotiate and service the Company’s and the Operating Partnership’s debt
facilities and other financings;

(ii) monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company and the Operating Partnership;

(iii) monitor and evaluate the performance of investments of the Company and the
Operating Partnership; provide daily management services to the Company and
perform and supervise the various management and operational functions related
to the Company’s and the Operating Partnership’s investments;

(iv) coordinate with the Property Manager on its duties under any property
management agreement and assist in obtaining all necessary approvals of major
property transactions as governed by the applicable property management
agreement;

(v) coordinate and manage relationships between the Company and the Operating
Partnership with any joint venture partners;

(vi) consult with the officers and Directors of the Company and provide
assistance with the evaluation and approval of potential property dispositions,
sales or refinancings; and

(vii) provide the officers and Directors of the Company periodic reports
regarding prospective investments in Properties.

(b) Accounting, SEC Compliance and Other Administrative Services. The Advisor
shall:

(i) coordinate with the Company’s independent accountants and auditors to
prepare and deliver to the Board an annual report covering the Advisor’s
compliance with certain material aspects of this Advisory Agreement;

(ii) maintain accounting systems, records and data and any other information
requested concerning the activities of the Company and the Operating Partnership
as shall be required to prepare and to file all periodic financial reports and
returns required to be filed with the SEC and any other regulatory agency,
including annual financial statements;

(iii) provide tax and compliance services and coordinate with appropriate third
parties, including independent accountants and other consultants, on related tax
matters;

 

13



--------------------------------------------------------------------------------

(iv) maintain all appropriate books and records of the Company and the Operating
Partnership;

(v) provide the officers of the Company and the Board with timely updates
related to the overall regulatory environment affecting the Company, as well as
managing compliance with such matters, including but not limited to compliance
with the Sarbanes-Oxley Act of 2002;

(vi) consult with the officers of the Company and the Board relating to the
corporate governance structure and appropriate policies and procedures related
thereto;

(vii) perform all reporting, record keeping, internal controls and similar
matters in a manner to allow the Company to comply with applicable law including
the Sarbanes-Oxley Act of 2002;

(viii) investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, lenders, technical advisors, attorneys,
brokers, underwriters, corporate fiduciaries, escrow agents, depositaries,
custodians, agents for collection, insurers, insurance agents, banks, builders,
developers, property owners, mortgagers, construction companies and any and all
Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services;

(ix) supervise the performance of such ministerial and administrative functions
as may be necessary in connection with the daily operations of the Assets;

(x) provide the Company and the Operating Partnership with all necessary cash
management services;

(xi) consult with the officers of the Company and the Board and assist the Board
in evaluating and obtaining adequate insurance coverage based upon risk
management determinations;

(xii) manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company and the Operating
Partnership;

(xiii) provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s business and operations;

(xiv) provide financial and operational planning services and portfolio
management functions; and

(xv) from time-to-time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company and
the Operating Partnership under this Advisory Agreement.

(c) Stockholder Services. The Advisor shall:

(i) retain a transfer agent on behalf of the Company to perform all necessary
transfer agent functions;

(ii) manage and coordinate with the transfer agent the dividend process and
payments to Stockholders;

 

14



--------------------------------------------------------------------------------

(iii) manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and

(iv) establish technology infrastructure to assist in providing Stockholder
support and service.

ARTICLE V

BANK ACCOUNTS

The Advisor may establish and maintain one or more bank accounts in its own name
for the account of the Company or the Operating Partnership or in the name of
the Company or the Operating Partnership and may collect and deposit into any
such account or accounts, and disburse from any such account or accounts, any
money on behalf of the Company or the Operating Partnership, under such terms
and conditions as the Board may approve, provided that no funds shall be
commingled with the funds of the Advisor; and the Advisor shall from time to
time render appropriate accountings of such collections and payments to the
Board and to the auditors of the Company.

ARTICLE VI

RECORDS; ACCESS

The Advisor shall maintain appropriate records of all its activities hereunder
and make such records available for inspection by the Board and by counsel,
auditors and authorized agents of the Company and the Operating Partnership, at
any time or from time to time during normal business hours. The Advisor, in the
conduct of its responsibilities to the Company or the Operating Partnership,
shall maintain adequate and separate books and records for the Company’s or the
Operating Partnership’s operations in accordance with GAAP, which shall be
supported by sufficient documentation to ascertain that such books and records
are properly and accurately recorded. Such books and records shall be the
property of the Company. Such books and records shall include all information
necessary to calculate and audit the fees or reimbursements paid under this
Advisory Agreement. The Advisor shall utilize procedures to attempt to ensure
such control over accounting and financial transactions as is reasonably
required to protect the Company’s and the Operating Partnership’s assets from
theft, error or fraudulent activity. All financial statements that the Advisor
delivers to the Company shall be prepared on an accrual basis in accordance with
GAAP, except for special financial reports which by their nature require a
deviation from GAAP. The Advisor shall maintain necessary liaison with the
Company’s independent accountants and shall provide such accountants with such
reports and other information as the Company shall request. The Advisor shall at
all reasonable times have access to the books and records of the Company and the
Operating Partnership.

ARTICLE VII

OTHER ACTIVITIES OF THE ADVISOR

Section 7.1 General. Nothing herein contained shall prevent the Advisor from
engaging in other activities, including, without limitation, the rendering of
advice to other Persons (including other REITs) and the management of other
programs advised, sponsored or organized by the Advisor or its Affiliates; nor
shall this Advisory Agreement limit or restrict the right of any director,
officer, employee, or stockholder of the Advisor or its Affiliates to engage in
any other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association. The Advisor may, with
respect to any investment in which the Company is a participant, also render
advice and service to each and every other participant therein. The Advisor
shall report to the Board the existence of any condition or circumstance,
existing or anticipated, of which it has knowledge, which creates or could
create a conflict of interest between the Advisor’s obligations to the Company
and the Operating Partnership and its obligations to or its interest in any
other partnership, corporation, firm, individual, trust or association.

 

15



--------------------------------------------------------------------------------

Section 7.2 Policy with Respect to Allocation of Investment Opportunities.
Before the Advisor presents an investment opportunity that would in its judgment
be suitable for the Company to another Advisor-sponsored program, the Advisor
shall determine in its sole discretion that the investment opportunity is more
suitable for such other program than for the Company based on factors such as
the following: the investment objectives and criteria of each program; the cash
requirements and anticipated cash flow of each entity; the size of the
investment opportunity; the effect of the acquisition on diversification of each
entity’s investments; the income tax consequences of the purchase on each
entity; the policies of each program relating to leverage; the amount of funds
available to each program and the length of time such funds have been available
for investment. In the event that an investment opportunity becomes available
that is, in the sole discretion of the Advisor, equally suitable for both the
Company and another Advisor-sponsored program, then the Advisor may offer the
other program the investment opportunity if it has had the longest period of
time elapse since it was offered an investment opportunity. The Advisor will use
its reasonable efforts to fairly allocate investment opportunities in accordance
with such allocation method and will promptly disclose any material deviation
from such policy or the establishment of a new policy, which shall be allowed
provided (a) the Board is provided with notice of such policy at least 60 days
prior to such policy becoming effective and (b) such policy provides for the
reasonable allocation of investment opportunities among such programs. The
Advisor shall provide the Independent Directors with any information reasonably
requested so that the Independent Directors can insure that the allocation of
investment opportunities is applied fairly. Nothing herein shall be deemed to
prevent the Advisor or an Affiliate from pursuing an investment opportunity
directly rather than offering it to the Company or another Advisor-sponsored
program so long as the Advisor is fulfilling its obligation to present a
continuing and suitable investment program to the Company which is consistent
with the investment policies and objectives of the Company. If a subsequent
development, such as a delay in the closing of a property or a delay in the
construction of a property, causes any such investment, in the opinion of the
Board of Directors and the Advisor, to be more appropriate for an entity other
than the entity which committed to make the investment, however, the Advisor has
the right to agree that the other entity affiliated with the Advisors or its
Affiliates may make the investment.

ARTICLE VIII

LIMITATIONS ON ACTIVITIES

Anything else in this Advisory Agreement to the contrary notwithstanding, the
Advisor shall refrain from taking any action which, in its sole judgment made in
good faith, would (a) adversely affect the status of the Company as a REIT,
(b) subject the Company to regulation under the Investment Company Act of 1940,
as amended, (c) violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company, its Stock or
its other Securities, or the Operating Partnership, or (d) violate the Charter,
the Bylaws or the Operating Partnership Agreement, except if such action shall
be ordered by the Board, in which case the Advisor shall notify promptly the
Board of the Advisor’s judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Board. In such event the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.
Notwithstanding the foregoing, the Advisor, its directors, officers, employees
and stockholders, and stockholders, directors and officers of the Advisor’s
Affiliates shall not be liable to the Company or the Operating Partnership or to
the Board or Stockholders for any act or omission by the Advisor, its directors,
officers or employees, or stockholders, directors or officers of the Advisor’s
Affiliates except as provided in this Advisory Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE IX

FEES

Section 9.1 Acquisition Fees. The Company will pay the Advisor, as compensation
for the services described in Section 4.2, Acquisition Fees in an amount equal
to 2.5% of the Contract Purchase Price of each Property at the time and in
respect of funds expended for the acquisition or development of a Property. The
total of all Acquisition Fees and Acquisition Expenses shall be limited in
accordance with the Charter.

Section 9.2 Asset Management Fee. Commencing on the date hereof, for the asset
management services included in the services described in Section 4.3(a), the
Company shall pay the Advisor a monthly Asset Management Fee in an amount equal
to one-twelfth of 1.0% per month of the Managed Assets. For Managed Assets
exceeding $500 million, the Company will reduce the amount paid to only
one-twelfth of 0.75% per month of the Managed Assets exceeding $500 million
unless the Company’s Modified Funds From Operations, including payment of the
fee, is greater than 100% of the Company’s distributions in any month.

Section 9.3 Disposition Fees. If the Advisor or an Affiliate provides a
substantial amount of the services (as determined by a majority of the
Directors, including a majority of the Independent Directors) in connection with
the Sale of one or more Properties, the Advisor or such Affiliate shall receive
at closing a Disposition Fee of up to 3% of the Contract Sales Price of such
Property or Properties. Any Disposition Fee payable under this section may be
paid in addition to real estate commissions paid to non-Affiliates, provided
that the total real estate commissions (including such Disposition Fee) paid to
all Persons by the Company or the Operating Partnership for each Property shall
not exceed an amount equal to the lesser of (i) 6% of the aggregate Contract
Sales Price of each Property or (ii) the Competitive Real Estate Commission for
each Property. The Company or the Operating Partnership will pay the Disposition
Fee for a property at the time the property is sold. Payment of such fee shall
be subordinated to receipt by stockholders of Stockholders’ 6% Return. If, at
the time of a sale, payment of the Disposition Fee is deferred because the
subordination conditions have not been satisfied, then the Disposition Fee shall
be paid at such later time as the subordination conditions are satisfied.

Section 9.4 Changes to Fee Structure. In the event of listing of the Common
Stock on a national securities exchange, the Company and the Advisor shall
negotiate in good faith to establish a fee structure appropriate for a
perpetual-life entity. A majority of the Independent Directors must approve the
new fee structure negotiated with the Advisor. In negotiating a new fee
structure, the Independent Directors shall consider all of the factors they deem
relevant, including, but not limited to: (a) the amount of the advisory fee in
relation to the asset value, composition and profitability of the Company’s
portfolio; (b) the success of the Advisor in generating opportunities that meet
the investment objectives of the Company; (c) the rates charged to other REITs
and to investors other than REITs by advisors performing the same or similar
services; (d) additional revenues realized by the Advisor and its Affiliates
through their relationship with the Company, including loan administration,
underwriting or broker commissions, servicing, engineering, inspection and other
fees, whether paid by the REIT or by others with whom the REIT does business;
(e) the quality and extent of service and advice furnished by the Advisor;
(f) the performance of the investment portfolio of the REIT, including income,
conversion or appreciation of capital, and number and frequency of problem
investments; and (g) the quality of the Property portfolio of the Company in
relationship to the investments generated by the Advisor for its own account.
The new fee structure can be no more favorable to the Advisor than the current
fee structure.

 

17



--------------------------------------------------------------------------------

ARTICLE X

EXPENSES

Section 10.1 Reimbursable Expenses. In addition to the compensation paid to the
Advisor pursuant to Article IX hereof, the Company or the Operating Partnership
shall pay directly or reimburse the Advisor for all of the expenses paid or
incurred by the Advisor (to the extent not reimbursable by another party, such
as the Dealer Manager) in connection with the services it provides to the
Company and the Operating Partnership pursuant to this Advisory Agreement,
including, but not limited to:

(a) reimbursements for Organizational and Offering Expenses in connection with
this offering, provided, however, that within 60 days after the end of the month
in which an Offering terminates, the Advisor shall reimburse the Company to the
extent (i) there are Capped O&O Expenses borne by the Company or
(ii) Organization and Offering Expenses borne by the Company (including selling
commissions, dealer manager fees and non-accountable due diligence expense
allowance but not including Acquisition Fees or Acquisition Expenses) exceed 15%
of the Gross Proceeds raised in a completed Offering;

(b) subject to the limitation set forth below, Acquisition Expenses incurred by
the Advisor or its Affiliates;

(c) subject to the limitation set forth below, Acquisition Fees and Acquisition
Expenses payable to unaffiliated Persons incurred in connection with the
selection and acquisition of Properties;

(d) the actual out-of-pocket cost of goods and services used by the Company and
the Operating Partnership and obtained from entities not affiliated with the
Advisor including brokerage and other fees paid in connection with the purchase,
operation and sale of Assets;

(e) interest and other costs for borrowed money, including discounts, points and
other similar fees;

(f) taxes and assessments on income or Property and taxes as an expense of doing
business and any taxes otherwise imposed on the Company and the Operating
Partnership, its business or income;

(g) costs associated with insurance required in connection with the business of
the Company, the Operating Partnership or by the Board;

(h) expenses of managing and operating Properties owned by the Company or the
Operating Partnership, whether payable to an Affiliate of the Company or a
non-affiliated Person;

(i) all expenses in connection with payments to Directors and meetings of the
Directors and Stockholders;

(j) expenses associated with the listing of the Common Stock on a national
securities exchange or with the issuance and distribution of Securities other
than the Stock issued in a Public Offering, such as selling commissions and
fees, advertising expenses, taxes, legal and accounting fees, listing and
registration fees;

 

18



--------------------------------------------------------------------------------

(k) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;

(l) expenses of organizing, converting, modifying, merging, liquidating or
dissolving the Company, the Operating Partnership or of amending the Charter,
the Bylaws or the Operating Partnership Agreement;

(m) expenses of maintaining communications with Stockholders, including the cost
of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

(n) administrative service expenses, including all direct and indirect costs and
expenses incurred by Advisor in fulfilling its duties hereunder and including
personnel costs; provided, however, that no reimbursement shall be made for
costs of personnel to the extent that such personnel perform services in
transactions for which the Advisor receives the Acquisition Fee or Disposition
Fee. Such direct and indirect costs and expenses may include reasonable wages
and salaries and other employee-related expenses of all employees of Advisor who
are directly engaged in the operation, management, administration, and marketing
of the Company, including taxes, insurance and benefits relating to such
employees, and legal, travel and other out-of-pocket expenses which are directly
related to their services provided by Advisor pursuant to this Advisory
Agreement;

(o) audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and the Operating Partnership and all
such fees incurred at the request, or on behalf of, the Independent Directors or
any committee of the Board; and

(p) out-of-pocket costs for the Company and the Operating Partnership to comply
with all applicable laws, regulation and ordinances; and all other out-of-pocket
costs necessary for the operation of the Company, the Operating Partnership and
the Assets incurred by the Advisor in performing its duties hereunder.

The Company shall also reimburse the Advisor or Affiliates of the Advisor for
all direct and indirect costs and expenses incurred on behalf of the Company
prior to the execution of this Advisory Agreement.

The total of all Acquisition Fees and Acquisition Expenses paid by the Company
in connection with the purchase of a Property by the Company shall be
reasonable, and shall in no event exceed an amount equal to 6% of the Contract
Purchase Price, or in the case of a mortgage loan, 6% of the funds advanced;
provided, however, that a majority of the Directors (including the majority of
the Independent Directors) not otherwise interested in the transaction may
approve fees and expenses in excess of these limits if they determine the
transaction to be commercially competitive, fair and reasonable to the Company.

Section 10.2 Other Services. Should the Directors request that the Advisor or
any director, officer or employee thereof render services for the Company or the
Operating Partnership other than set forth in Article IV, such services shall be
separately compensated at such rates and in such amounts as are agreed by the
Advisor and a majority of the Independent Directors, subject to the limitations
contained in the Charter, and shall not be deemed to be services pursuant to the
terms of this Advisory Agreement.

 

19



--------------------------------------------------------------------------------

Section 10.3 Timing of and Limitations on Reimbursements.

(a) Expenses incurred by the Advisor on behalf of the Company and the Operating
Partnership and payable pursuant to this Article X shall be reimbursed no less
frequently than monthly to the Advisor. The Advisor shall prepare a statement
documenting the expenses of the Company and the Operating Partnership during
each quarter, and shall deliver such statement to the Company within 45 days
after the end of each quarter. Subject to the Excess Expense Guidelines, the
Company or the Operating Partnership may advance funds to the Advisor for
expenses the Advisor anticipates will be incurred by the Advisor within the
current month and any such advances shall be deducted from the amounts
reimbursed by the Company or the Operating Partnership to the Advisor.

(b) The Company shall not reimburse the Advisor at the end of any fiscal quarter
Operating Expenses that, in the four consecutive fiscal quarters then ended (the
“Expense Year”) exceed (the “Excess Amount”) the greater of 2% of Average
Invested Assets or 25% of NASAA Net Income (the “Excess Expense Guidelines”) for
such year unless a majority of the Independent Directors determines that such
excess was justified, based on unusual and nonrecurring factors which they deem
sufficient. If a majority of the Independent Directors does not approve such
excess as being so justified, any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company. If a majority of the Independent
Directors determines such excess was justified, then within 60 days after the
end of any fiscal quarter of the Company for which total reimbursed Operating
Expenses for the Expense Year exceed the Excess Expense Guidelines, the Advisor,
at the direction of a majority of the Independent Directors, shall send to the
Stockholders a written disclosure of such fact, together with an explanation of
the factors a majority of the Independent Directors considered in determining
that such excess expenses were justified. The Company will ensure that such
determination will be reflected in the minutes of the meetings of the Board of
Directors. All figures used in the foregoing computation shall be determined in
accordance with GAAP.

ARTICLE XI

RELATIONSHIP OF THE ADVISOR AND COMPANY

The parties to this Agreement are not partners or joint venturers with each
other, and nothing in this Advisory Agreement shall be construed to make them
such partners or joint venturers or impose any liability as such on either of
them, and neither shall have the power to bind or obligate any of them except as
set forth herein. In all respects, the status of the Advisor under this Advisory
Agreement is that of an independent contractor.

ARTICLE XII

RELATIONSHIP WITH DIRECTORS

Subject to Article VIII of this Advisory Agreement and to restrictions set forth
in the Charter or deemed advisable with respect to the qualification of the
Company as a REIT, directors, officers and employees of the Advisor or an
Affiliate of the Advisor or any corporate parents of an Affiliate, or directors,
officers or stockholders of any director, officer or corporate parent of an
Affiliate may serve as a Director and as officers of the Company, except that no
officer or employee of the Advisor or its Affiliates who also is a Director or
officer of the Company shall receive any compensation from the Company for
serving as a Director or officer other than reasonable reimbursement for travel
and related expenses incurred in attending meetings of the Directors. Directors
who are not Independent Directors will be individuals nominated by the Advisor,
provided that such director nominees are either directors of the Advisor or have
been elected by the board of directors of the Advisor as executive officers of
the Advisor.

 

20



--------------------------------------------------------------------------------

ARTICLE XIII

REPRESENTATIONS AND WARRANTIES

Section 13.1 The Company. To induce the Advisor to enter into this Advisory
Agreement, the Company hereby represents and warrants that:

(a) The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Advisory Agreement.

(b) The Company’s execution, delivery and performance of this Advisory Agreement
has been duly authorized by the Board of Directors including a majority of all
Independent Directors of the Company. This Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms. The Company’s execution and delivery of this Advisory Agreement
and its fulfillment of and compliance with the respective terms hereof do not
and will not (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the assets of the
Company pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of or (vi) require
any authorization, consent, approval, exception or other action by or notice to
any court or administrative or governmental body pursuant to, the Charter or
Bylaws or any law, statute, rule or regulation to which the Company is subject,
or any agreement, instrument, order, judgment or decree by which the Company is
bound, in any such case in a manner that would have a material adverse effect on
the ability of the Company to perform any of its obligations under this Advisory
Agreement.

Section 13.2 The Operating Partnership. To induce the Advisor to enter into this
Advisory Agreement, the Operating Partnership represents and warrants that:

(a) The Operating Partnership is a Delaware limited partnership, duly organized,
validly existing and in good standing under the laws of the State of Delaware
with all requisite power and authority and all material licenses, permits and
authorizations necessary to carry out the transactions contemplated by this
Advisory Agreement.

(b) The Operating Partnership’s execution, delivery and performance of this
Advisory Agreement has been duly authorized. This Agreement constitutes the
valid and binding obligation of the Operating Partnership, enforceable against
the Operating Partnership in accordance with its terms. The Operating
Partnership’s execution and delivery of this Advisory Agreement and its
fulfillment of and compliance with the respective terms hereof do not and will
not (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the assets of the
Operating Partnership pursuant to, (iv) give any third party the right to
modify, terminate or accelerate any obligation under, (v) result in a violation
of or (vi) require any authorization, consent, approval, exception or other
action by or notice to any court or administrative or governmental body pursuant
to, the Operating Partnership Agreement or any law, statute, rule or regulation
to which the Operating Partnership is subject, or any agreement, instrument,
order, judgment or decree by which the Operating Partnership is bound, in any
such case in a manner that would have a material adverse effect on the ability
of the Operating Partnership to perform any of its obligations under this
Advisory Agreement.

Section 13.3 The Advisor. To induce the Company to enter into this Advisory
Agreement, the Advisor represents and warrants that:

(a) The Advisor is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware with all requisite
corporate power and authority and all material licenses, permits and
authorizations necessary to carry out the transactions contemplated by this
Advisory Agreement.

 

21



--------------------------------------------------------------------------------

(b) The Advisor’s execution, delivery and performance of this Advisory Agreement
has been duly authorized. This Agreement constitutes a valid and binding
obligation of the Advisor, enforceable against the Advisor in accordance with
its terms. The Advisor’s execution and delivery of this Advisory Agreement and
its fulfillment of and compliance with the respective terms hereof do not and
will not (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the Advisor’s assets
pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of or (vi) require
any authorization, consent, approval, exemption or other action by or notice to
any court or administrative or governmental body pursuant to, the Advisor’s
articles of incorporation or bylaws, or any law, statute, rule or regulation to
which the Advisor is subject, or any agreement, instrument, order, judgment or
decree by which the Advisor is bound, in any such case in a manner that would
have a material adverse effect on the ability of the Advisor to perform any of
its obligations under this Advisory Agreement.

(c) The Advisor has received copies of the Charter, the Bylaws, the Registration
Statement and the Operating Partnership Agreement and is familiar with the terms
thereof, including without limitation the investment limitations included
therein. The Advisor warrants that it will use reasonable care to avoid any act
or omission that would conflict with the terms of the Charter, the Bylaws, the
Registration Statement, or the Operating Partnership Agreement in the absence of
the express direction of a majority of the Independent Directors.

ARTICLE XIV

TERM; TERMINATION OF AGREEMENT

Section 14.1 Term. This Agreement shall continue in force until the first
anniversary of the date hereof. Thereafter, this Advisory Agreement may be
renewed for an unlimited number of successive one-year terms upon mutual consent
of the parties. The Company, acting through the Board, will evaluate the
performance of the Advisor annually before renewing the Agreement, and each such
renewal shall be for a term of no more than one year.

Section 14.2 Termination by Any Party. This Agreement may be terminated upon 60
days’ written notice without cause or penalty, by any party (by a majority of
the Independent Directors of the Company or the manager of the Advisor).

Section 14.3 Termination by the Advisor. This Agreement may be terminated
immediately by the Advisor in the event of any material breach of this Advisory
Agreement by the Company or the Operating Partnership not cured within 30 days
after written notice thereof.

Section 14.4 Termination by the Company. This Agreement may be terminated
immediately by the Company or the Operating Partnership in the event of (a) any
material breach of this Advisory Agreement by the Advisor not cured by the
Advisor within 30 days after written notice thereof; (b) a decree or order is
rendered by a court having jurisdiction (i) adjudging Advisor as bankrupt or
insolvent, or (ii) approving as properly filed a petition seeking
reorganization, readjustment, arrangement, composition or similar relief for
Advisor under the federal bankruptcy laws or any similar applicable law or
practice, or (iii) appointing a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of Advisor or a substantial part of the property of
Advisor, or for the winding up or liquidation of its affairs;

 

22



--------------------------------------------------------------------------------

or (c) Advisor (i) institutes proceedings to be adjudicated a voluntary bankrupt
or an insolvent, (ii) consents to the filing of a bankruptcy proceeding against
it, (iii) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (iv) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property, (v) makes an
assignment for the benefit of creditors, (vi) is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of the Operating Partnership, or (vii) takes
company or other action in furtherance of any of the aforesaid purposes.

Section 14.5 Survival. The provisions of Articles I, VI, VII and XV through XX
survive termination of this Advisory Agreement.

ARTICLE XV

PAYMENTS TO AND DUTIES OF

PARTIES UPON TERMINATION

Section 15.1 Reimbursable Expenses and Earned Fees. After the Termination Date,
the Advisor shall be entitled to receive from the Company or the Operating
Partnership within thirty (30) days after the effective date of such termination
all amounts then accrued and owing to the Advisor, including all unpaid
reimbursable expenses and all earned but unpaid fees payable to the Advisor
prior to termination of this Advisory Agreement.

Section 15.2 Advisor’s Duties Upon Termination. The Advisor shall promptly upon
termination:

(a) pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Advisory Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(b) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(c) deliver to the Board all assets, including Properties, and documents of the
Company and the Operating Partnership then in the custody of the Advisor; and

(d) cooperate with the Company and the Operating Partnership to provide an
orderly management transition.

Section 15.3 Non-Solicitation During the period commencing on the effective date
of this Agreement and ending two years following the Termination Date, the
Company shall not, without the Advisor’s prior written consent, directly or
indirectly, (i) solicit or encourage any employee, consultant, contractor or
other Person performing services on behalf of the Advisor or its Affiliates to
leave the employment or other service of the Advisor or any of its Affiliates,
or (ii) hire or pay, directly or indirectly, any compensation to, on behalf of
the Company or any other Person, any employee, consultant, contractor or other
Person performing services on behalf of the Advisor or its Affiliates who has
left the employment of, or engagement by, the Advisor or any of its Affiliates
within the two-year period following the termination of that person’s employment
with, or engagement by, the Advisor or any of its Affiliates. During the period
commencing on the effective date of this Agreement and ending two years
following the Termination Date, the Company will not, whether for its own
account or for the account of any other Person, intentionally interfere with the
relationship of the Advisor or any of its Affiliates with,

 

23



--------------------------------------------------------------------------------

or endeavor to entice away from the Advisor or any of its Affiliates, any Person
who during the term of this Agreement is, or during the preceding two-year
period was, a tenant, co-investor, co-developer, joint venturer or other
customer of the Advisor or any of its Affiliates.

ARTICLE XVI

ASSIGNMENT TO AN AFFILIATE

This Agreement may be assigned by the Advisor to an Affiliate with the approval
of a majority of the Independent Directors. The Advisor may assign any rights to
receive fees or other payments under this Advisory Agreement without obtaining
the approval of the Directors. This Agreement shall not be assigned by the
Company or the Operating Partnership without the consent of the Advisor, except
in the case of an assignment by the Company or the Operating Partnership, as the
case may be, to a legal entity that is a successor to all of the assets, rights
and obligations of the Company or the Operating Partnership, as the case may be,
in which case such successor organization shall be bound hereunder and by the
terms of said assignment in the same manner as the Company or the Operating
Partnership, as the case may be, is bound by this Advisory Agreement.

ARTICLE XVII

INCORPORATION OF THE CHARTER AND THE OPERATING PARTNERSHIP

AGREEMENT

To the extent that the Charter or the Operating Partnership Agreement as in
effect on the date hereof impose obligations or restrictions on the Advisor or
grant the Advisor certain rights which are not set forth in this Agreement, the
Advisor shall abide by such obligations or restrictions and such rights shall
inure to the benefit of the Advisor with the same force and effect as if they
were set forth herein.

ARTICLE XVIII

INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP

The Company and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective officers, directors,
partners and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Maryland and the State of
Delaware, as applicable, and only if (a) such liability or loss was not the
result of gross negligence, bad faith, fraud, willful misfeasance, misconduct,
or reckless disregard of its duties by the Advisor or its Affiliates, and
(b) such indemnification is recoverable out of net assets of the Company.

ARTICLE XIX

INDEMNIFICATION BY ADVISOR

The Advisor shall indemnify and hold harmless the Company and the Operating
Partnership from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s gross
negligence, bad faith, fraud, willful misfeasance, misconduct, or reckless
disregard of its duties, but Advisor shall not be held responsible for any
action of the Board in declining to follow any advice or recommendation given by
the Advisor.

 

24



--------------------------------------------------------------------------------

ARTICLE XX

LIMITATION OF LIABILITY

In no event will the parties be liable for damages based on loss of income,
profit or savings or indirect, incidental, consequential, exemplary, punitive or
special damages of the other party or person, including third parties, even if
such party has been advised of the possibility of such damages in advance, and
all such damages are expressly disclaimed.

ARTICLE XXI

NOTICES

Any notice in this Advisory Agreement permitted to be given, made or accepted by
either party to the other, must be in writing and may be given or served by
(1) overnight courier, (2) depositing the same in the United States mail,
postpaid, certified, return receipt requested, or (3) facsimile transfer. Notice
deposited in the United States mail shall be deemed given when mailed. Notice
given in any other manner shall be effective when received at the address of the
addressee. For purposes hereof the addresses of the parties, until changed as
hereafter provided, shall be as follows:

 

To the Company:    Strategic Storage Trust, Inc.    Attention: H. Michael
Schwartz    111 Corporate Drive, Suite 120    Ladera Ranch, California 92694   
Fax: 949-429-6606 With a copy to:    Chairman of the Nominating and Corporate
Governance Committee    111 Corporate Drive, Suite 120    Ladera Ranch,
California 92694    Fax: 949-429-6606 To the Operating Partnership:    Strategic
Storage Operating Partnership, L.P.    Attention: H. Michael Schwartz    111
Corporate Drive, Suite 120    Ladera Ranch, California 92694    Fax:
949-429-6606 To the Advisor:    Strategic Storage Advisor, LLC    Attention: H.
Michael Schwartz    111 Corporate Drive, Suite 120    Ladera Ranch, California
92694    Fax: 949-429-6606

Any party may at any time give notice in writing to the other party of a change
in its address for the purposes of this Article XXI.

ARTICLE XXII

MODIFICATION

This Agreement shall not be changed, modified, terminated, or discharged, in
whole or in part, except by an instrument in writing signed by the parties
hereto, or their respective successors or assignees.

 

25



--------------------------------------------------------------------------------

ARTICLE XXIII

SEVERABILITY

The provisions of this Advisory Agreement are independent of and severable from
each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.

ARTICLE XXIV

CONSTRUCTION/GOVERNING LAW

The provisions of this Advisory Agreement shall be construed and interpreted in
accordance with the laws of the State of California.

ARTICLE XXV

ENTIRE AGREEMENT

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof. This Agreement may not be modified or amended other than by an agreement
in writing.

ARTICLE XXVI

INDULGENCES, NOT WAIVERS

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Advisory Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

ARTICLE XXVII

GENDER

Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

ARTICLE XXVIII

TITLES NOT TO AFFECT INTERPRETATION

The titles of paragraphs and subparagraphs contained in this Advisory Agreement
are for convenience only, and they neither form a part of this Advisory
Agreement nor are they to be used in the construction or interpretation hereof.

 

26



--------------------------------------------------------------------------------

ARTICLE XXIX

EXECUTION IN COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when the counterparts hereof, taken
together, bear the signatures of all of the parties reflected hereon as the
signatories.

ARTICLE XXX

INITIAL INVESTMENT

The Advisor has purchased 100 shares of Common Stock for $1,000.00. The Advisor
has purchased 20,000 OP Units for $200,000. In addition, the Advisor may not
sell any of the OP Units while the Advisor acts in such advisory capacity to the
Company or the Operating Partnership, provided, that such OP Units may be
transferred to Affiliates of the Advisor. Affiliates of the Advisor may not sell
any of the OP Units while the Advisor acts in such advisory capacity to the
Company or the Operating Partnership, provided, that such OP Units may be
transferred to the Advisor or other Affiliates of the Advisor. The restrictions
included above shall not apply to any other Securities acquired by the Advisor
or its Affiliates. With respect to any Securities owned by the Advisor, the
Directors, or any of their Affiliates, neither the Advisor, nor the Directors,
nor any of their Affiliates may vote or consent on matters submitted to the
Stockholders regarding the removal of the Advisor, Directors or any of their
Affiliates or any transaction between the Company and any of them. In
determining the requisite percentage in interest of Securities necessary to
approve a matter on which the Advisor, Directors and any of their Affiliates may
not vote or consent, any Securities owned by any of them shall not be included.

[SIGNATURES APPEAR ON NEXT PAGE]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first above written.

 

THE COMPANY: STRATEGIC STORAGE TRUST, INC. By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz   President and Chief Executive Officer THE OPERATING
PARTNERSHIP: STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P. By:   STRATEGIC
STORAGE TRUST, INC.   By:  

/s/ H. Michael Schwartz

    H. Michael Schwartz     President and Chief Executive Officer THE ADVISOR:
STRATEGIC STORAGE ADVISOR, LLC By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz   President

 

28